 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   MELCHOR KARL T. LIMPIN,                                    Case No.: 17-CV-1729 JLS (WVG)
12                                             Plaintiff,
                                                                ORDER GRANTING DEFENDANT’S
13                            v.                                MOTION TO DISMISS FOR LACK
                                                                OF SUBJECT MATTER
14   UNITED STATES OF AMERICA,
                                                                JURISDICTION AND DISMISSING
                            Defendant.
15                                                              WITH PREJUDICE PLAINTIFF’S
                                                                FIRST AMENDED COMPLAINT
16
17                                                              (ECF No. 27)
18          Presently before the Court is Defendant United States of America’s Motion to
19   Dismiss for lack of subject matter jurisdiction (“Mot.,” ECF No. 27). Defendant filed its
20   Motion on August 22, 2018. Id. The Court vacated oral argument and took the matter
21   under submission pursuant to Civil Local Rule 7.1(d)(1) on October 4, 2018. ECF 28.
22   Plaintiff Melchor Karl T. Limpin has not filed an Opposition in the more than six months
23   since Defendant filed its Motion,1 although he did file a Notice of Change of Address on
24
25
     1
       Civil Local Rule 7.1(e)(2) requires “each party opposing a motion” to file its opposition and serve the
26   movant at least fourteen days before the noticed hearing date. Civil Local Rule 7.1(f)(3)(c) provides that,
     “[i]f an opposing party fails to file the papers in the manner required by Civil Local Rule 7.1.e.2, that
27   failure may constitute a consent to the granting of a motion or other request for ruling by the court.”
28   Consequently, by virtue of Civil Local Rule 7.1(f)(3)(c), Mr. Limpin has consented to dismissal of his
     First Amended Complaint. See United States v. Warren, 601 F.2d 471, 473 (9th Cir. 1979) (upholding

                                                            1
                                                                                          17-CV-1729 JLS (WVG)
 1   November 13, 2018. ECF No. 29. Having considered Defendant’s arguments and the law,
 2   the Court GRANTS Defendant’s Motion.
 3                                              BACKGROUND
 4          Mr. Limpin alleges he was seized and detained under 8 U.S.C. §§ 1226(c)(1)(B) and
 5   (C) on July 29, 2015. ECF No. 26 (“FAC”) ¶ 1. By Order filed July 9, 2018, the Court
 6   granted Defendants’ motion to dismiss Mr. Limpin’s original Complaint. ECF 25. The
 7   Court concluded that: (1) Mr. Limpin’s Fourth Amendment rights were not violated by the
 8   seizure and detention by Immigration and Customs Enforcement (“ICE”), id. at 8–10;
 9   (2) Mr. Limpin did not raise an equal protection violation because he was treated the same
10   as similarly situated persons under 8 U.S.C. § 1226(c), id. at 11; and (3) the Court lacked
11   jurisdiction over Mr. Limpin’s Federal Tort Claims Act (“FTCA”) claim alleging a
12   constitutional tort. Id. at 12. The Court dismissed Mr. Limpin’s Complaint but, given his
13   pro se status, granted Mr. Limpin leave to amend. Id.
14          Mr. Limpin filed his First Amended Complaint against the United States on
15   August 8, 2018. FAC ¶ 1. In his FAC, Mr. Limpin alleges the seizure and detention by
16   ICE agents was “unconstitutional tortious wrongful acts of violations of the Fourth
17   [A]mendment, Tort of false imprisonment, Rights of Privacy, and Fourteenth
18   [A]mendment . . . and negligence for breaching their legal duty of care.” Id. ¶ 2. Although
19   not entirely clear, the Court construes Mr. Limpin’s First Amended Complaint to contain
20   four causes of action: (1) Fourth Amendment violations and tort of false imprisonment, id.
21   ¶¶ 108–11; (2) negligent infliction of emotional distress, id. ¶¶ 112–19; (3) right to privacy,
22   id. ¶¶ 115–19; and (4) equal protection. Id. ¶¶ 120–25. Mr. Limpin claims this Court has
23   subject matter jurisdiction pursuant to the Federal Tort Claims Act. Id. ¶ 26.
24   ///
25   ///
26
27   dismissal of indictments pursuant to a district court local rule stating that failure to timely oppose motions
28   is deemed consent to the motion). In light of Mr. Limpin’s pro se status, however, the Court addresses
     Defendant’s arguments on the merits.

                                                           2
                                                                                            17-CV-1729 JLS (WVG)
 1                                      LEGAL STANDARD
 2         Federal courts are courts of limited jurisdiction and, as such, have an obligation to
 3   dismiss claims for which they lack subject matter jurisdiction. Demarest v. United States,
 4   718 F.2d 964, 965 (9th Cir. 1983). Although “a document filed pro se is ‘to be liberally
 5   construed,’ . . . and ‘a pro se complaint, however inartfully pleaded, must be held to less
 6   stringent standards than formal pleadings drafted by lawyers,’” Erickson v. Pardus, 551
 7   U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)), “[t]he party
 8   asserting jurisdiction bears the burden of establishing subject matter jurisdiction on a
 9   motion to dismiss for lack of subject matter jurisdiction.” In re Dynamic Random Access
10   Memory (DRAM) Antitrust Litig., 546 F.3d 981, 984 (9th Cir. 2008)).
11         Rule 12(b)(1) motions may challenge jurisdiction facially or factually. Safe Air for
12   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). A facial attack is one where “the
13   challenger asserts that the allegations contained in a complaint are insufficient on their face
14   to invoke federal jurisdiction.” Id. In evaluating such a challenge, the court accepts the
15   factual allegations in the complaint as true. See Miranda v. Reno, 238 F.3d 1156, 1157 n.1
16   (9th Cir. 2001). In contrast, where the defendant challenges the factual basis underlying
17   the allegations, the court need not accept the allegations as true and may instead make
18   factual determinations. White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). “In ruling on
19   a challenge to subject matter jurisdiction, the district court is ordinarily free to hear
20   evidence regarding jurisdiction and to rule on that issue prior to trial, resolving factual
21   disputes where necessary.” Augustine v. United States, 704 F.2d 1074, 1077 (9th Cir.
22   1983) (citing Thornhill Publ’g Co. v. Gen. Tel. Corp., 594 F.2d 730, 733 (9th Cir. 1979)).
23   When making such a ruling, the district court may review evidence beyond the complaint
24   without converting the motion to dismiss into a motion for summary judgment. Savage v.
25   Glendale Union High Sch., 343 F.3d 1036, 1039 n.2 (9th Cir. 2003) (citing White, 227 F.3d
26   at 1242).
27   ///
28   ///

                                                    3
                                                                                17-CV-1729 JLS (WVG)
 1                                           ANALYSIS
 2         The United States moves to dismiss for lack of subject matter jurisdiction under Rule
 3   12(b)(1) on two grounds: (1) Mr. Limpin’s claims are precluded by 8 U.S.C. § 1252(g),
 4   see Mot. 2–6; and (2) Mr. Limpin’s constitutional tort claims are not actionable against the
 5   United States. See id. at 6–7.
 6   I.    Preclusion Under 8 U.S.C. § 1253(g)
 7         First, the United States argues Mr. Limpin’s claims are precluded by 8 U.S.C.
 8   § 1252(g). See Mot. at 2–6.
 9         Jurisdiction-stripping provisions such as Section 1252(g) are disfavored, considering
10   “the strong presumption in favor of judicial review of administrative action.” INS v. St.
11   Cyr, 533 U.S. 289, 298 (2001). The Supreme Court has emphasized that courts should ask
12   “whether any alternative, existing process for protecting the interest amounts to a
13   convincing reason for the Judicial Branch to refrain from providing a new and freestanding
14   remedy in damages.” Wilkie v. Robbins, 551 U.S. 537, 550 (2007). The Ninth Circuit has
15   likewise “stressed the importance of alternative remedies in precluding a damages action.”
16   Sissoko v. Rocha, 509 F.3d 947, 950 (9th Cir. 2007); see also Humphries v. Various Fed.
17   USINS Emps., 164 F.3d 936, 945 (5th Cir. 1999) (“Aliens wishing to raise [constitutional]
18   challenges in the future should do so either in a petition for review or for habeas corpus.”).
19         For Section 1252(g) to bar jurisdiction, this Court must find both that Mr. Limpin is
20   an “alien” for purposes of the Immigration and Nationality Act (“INA”) and that
21   Mr. Limpin’s claims fall into one of the three discrete actions that the Attorney General
22   may take under the statute. See 8 U.S.C. § 1252(g).
23         First, the Court has found previously that, at the time of his seizure, Mr. Limpin was
24   a deportable alien for the purposes of the INA. See ECF 25 at 11.
25         Second Mr. Limpin’s claim “aris[es] from the decision or action by the Attorney
26   General to commence proceedings, adjudicate cases, or execute removal orders.” See 8
27   U.S.C. §1252(g). The Supreme Court has held that Section 1252(g) does not “cover[] the
28   universe of deportation claims,” but rather “applies to only three discrete actions that the

                                                   4
                                                                                17-CV-1729 JLS (WVG)
 1   Attorney General may take: [his or] her ‘decision or action’ to ‘commence proceedings,
 2   adjudicate cases, or execute removal orders.’” Reno v. Am.-Arab Anti-Discrimination
 3   Comm., 525 U.S. 471, 482 (1999) (“AADC”) (emphasis in original); see also United States
 4   v. Hovsepian, 359 F.3d 1144, (9th Cir. 2004) (en banc) (“[F]ollow[ing] the [Supreme]
 5   Court’s instruction[, courts are] to interpret § 1252(g) narrowly.”). The Ninth Circuit has
 6   held a Fourth Amendment challenge to confinement during removal proceedings falls
 7   under Section 1252(g) because it “directly challenges” the Attorney General’s “decision to
 8   commence expedited removal proceedings.”                   Sissoko, 509 F.3d at 950; see also
 9   MacDonald v. United States, No. 11-CV-1088-IEG BLM, 2011 WL 6783327, at *6 (S.D.
10   Cal. Dec. 23, 2011) (finding Fourth Amendment claim challenging arrest and incarceration
11   falls squarely within Section 1252(g) because it challenges the Attorney General’s decision
12   to commence removal proceedings).
13          Here, Mr. Limpin’s seizure and detention arose from the Attorney General’s
14   decision to commence removal proceedings. Mr. Limpin states he was seized and arrested
15   by an ICE agent pursuant to 8 U.S.C. §§ 1226(c)(1)(B) and (C). 2 FAC ¶¶ 5, 14; see also
16   ECF No. 15-2 at 33 (arrest warrant stating Mr. Limpin is “within the country in violation
17   of the immigration laws and is therefore liable to being taken into custody as authorized by
18   section 236 of the Immigration and Nationality Act”). Although Mr. Limpin claims he was
19   “seized under deficient affidavits,” FAC ¶ 38, he was not without remedy: Mr. Limpin
20   could have filed a petition for a writ of habeas corpus under 8 U.S.C. § 1252(e)(2) asserting
21   his Fourth Amendment-based claim for false arrest. See Sissoko, 509 F.3d at 950–51.
22          Because Mr. Limpin is an alien for the purposes of the INA and his claims arise
23   directly from the Attorney General’s decision to commence removal proceedings, his
24   claims fall squarely within Section 1252(g), which strips this Court of jurisdiction.
25
26
     2
       For purposes of its present Motion, Defendant does not dispute Mr. Limpin was detained under this
27   provision. Mot. 1–2. Likewise, the Court must “accept all material allegations of fact as true and construe
28   the complaint in a light most favorable to the non-moving party.” Vasquez v. L.A. Cnty., 487 F.3d 1246,
     1249 (9th Cir. 2007).

                                                         5
                                                                                          17-CV-1729 JLS (WVG)
 1   Consequently, the Court GRANTS Defendant’s Motion and DISMISSES Mr. Limpin’s
 2   Fourth Amendment claim.
 3   II.   Federal Tort Claims Act (“FTCA”)
 4         Second, the United States argues that, “[a]part from the preclusive effect of 8 U.S.C.
 5   § 1252(g)[,] . . . constitutional claims for money damages are not actionable against the
 6   United States.” Mot. 6.
 7         “An action can be brought by a party against the United States only to the extent that
 8   the Federal Government waives its sovereign immunity.” Blackburn v. United States, 100
 9   F.3d 1426, 1429 (9th Cir. 1996) (citation omitted). The FTCA is a limited waiver of
10   sovereign immunity that allows plaintiffs to seek damages against the United States for
11   certain torts committed by federal employees. 28 U.S.C. §§ 1346(b), 2674. The FTCA
12   “provides a waiver of sovereign immunity for tortious acts of an agency’s employees only
13   if such torts committed in the employ of a private person would have given rise to liability
14   under state law.” Pereira v. U.S. Postal Serv., 964 F.2d 873, 876 (9th Cir. 1992) (citing
15   28 U.S.C. § 1346(b) (1988)). “Constitutional torts are, by definition, founded on federal,
16   not state law. Therefore, federal district courts have no jurisdiction over the United States
17   where claims allege constitutional torts.” Id.
18         Mr. Limpin argues that his seizure violated his constitutional rights and the FTCA
19   “confers liability to the defendant[ as] a private person.” FAC ¶ 6. The deficiencies that
20   previously led this Court to dismiss Mr. Limpin’s FTCA claim alleging a constitutional
21   tort, see ECF No. 25 at 12, still exist in his First Amended Complaint. Consequently, to
22   the extent Mr. Limpin’s claim amounts to a constitutional tort, it is not actionable under
23   the FTCA and this Court lacks jurisdiction over his claim. See FDIC v. Meyer, 510 U.S.
24   471, 478 (1994). The Court therefore GRANTS Defendant’s Motion and DISMISSES
25   this cause of action.
26   ///
27   ///
28   ///

                                                   6
                                                                               17-CV-1729 JLS (WVG)
 1                                      CONCLUSION
 2         In light of the foregoing, the Court GRANTS the United States’ Motion to Dismiss
 3   and DISMISSES WITH PREJUDICE Mr. Limpin’s First Amended Complaint. This
 4   Order concludes the litigation in this matter. The Clerk of Court SHALL CLOSE the file.
 5         IT IS SO ORDERED.
 6
 7   Dated: March 25, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                7
                                                                          17-CV-1729 JLS (WVG)
